DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-6, 9, 12-14, 17, 20-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al., US 2017/0263046 A1, and further in view of Ranjan et al., US 9292753 B2.

4. 	As per claim 1, Patney discloses: At least one non-transitory computer readable storage medium comprising a set of instructions, execution of which by a graphics apparatus causes the graphics apparatus to:
 associate a first image portion with a focus area of an image based on eye- tracking information; (Patney, [0103], “Eye saccades are rapid eye movements that change the point of fixation such that the brain can resolve different parts of a scene using the fovea. In other words, a viewer's eye will rapidly move from one point of the scene to another as the viewer processes the different objects in the scene.”)
cause the first image portion to be rendered at a first rate; cause a second image portion to be rendered at a second rate, wherein the second image portion is a region outside of the first image portion, and wherein the second rate is different from the first rate; ( Patney, [0100], “The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle, which is itself dependent on the distance of the viewer to the display.”, and [0104])
associate a third image portion with a relocation of the focus area of the image based on a change in the eye-tracking information; ( Patney, ¶104, “As pixel tiles move even further into the periphery of the image, the shading rate may be changed to one color sample per 4.times.4 pixel tile, which is assigned a value of 0.25.”), and 
cause an adjustment to a size of the focus area.  (Patney, [0087], “The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly.”)

5.	Patney doesn’ t expressly in view of Ranjan disclose: The size of the focus area is to be adjusted based on at least one of a workload amount for the graphics apparatus or scene content. 

6.	Ranjan discloses: The size of the focus area is to be adjusted based on at least one of a workload amount for the graphics apparatus or scene content.  (Ranjan, claim 1, “each of the plurality of data processors being configured to perform at least one of a face detection workload or face tracking workload on the image information based at least in part on a plurality of face size scales;”) 

7.	Ranjan and Patney are analogous art because they are from the same field of endeavor, namely image processing. Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have The size of the focus area is to be adjusted based on at least one of a workload amount for the graphics apparatus or scene content, as taught by Ranjan. The motivation for doing so would have been to provide a processing load balancing and to prevent the data processors from becoming overwhelmed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patney according to the relied-upon teachings of Ranjan to obtain the invention as specified in claim 1.

8. 	As per claim 4, Patney in view of Ranjan discloses The at least one non-transitory computer readable storage medium of claim 1, wherein the first rate is higher than the second rate. (Patney, [0104] )

9. 	As per claim 5, Patney in view of Ranjan discloses: The at least one non-transitory computer readable storage medium of claim 1, comprising further instructions, execution of which by the graphics apparatus causes the graphics apparatus to cause the third image portion to be rendered at the first rate.  ( Patney, [0100], “The CPS shader 910 is utilized to generate an image with variable shading rates across the image, where the shading rate for a particular region (i.e., pixel or pixel tile) is based on the angular distance of the region to a fixation point. The shading rate may be calculated for each region based on a mapping of distance to FOV angle, which is itself dependent on the distance of the viewer to the display.”)

10. 	As per claim 6, Patney in view of Ranjan discloses: The at least one non-transitory computer readable storage medium of claim 1, wherein the adjustment to the size of the focus area results in an increase in the size of the focus area. (Patney, [0087], “The FOV increases as the size of the display increases or as the viewer gets closer to the display and, therefore, the rate of change in the rendering quality as the pixels move from the fixation point to the periphery can be adjusted accordingly.”)
  
11.	Claim 9, which is similar in scope to claim 1, thus rejected under the same rationale. Furthermore, claim 9 discloses: a cache memory; and logic communicatively coupled to the cache memory, the logic implemented at least partly in one or more of configurable hardware logic or fixed-functionality hardware logic (Patney, Figures 2-10, and [0031]; 
associate a first image portion with a focus area of an image based on eye- tracking information; (Patney, Figure 1)

12.	Claims 17, and 25 which are similar in scope to claim 1, thus rejected under the same rationale.

13.	Claims, 12-14, 20-22, and 27-29 which are similar in scope respectively to claims 4-6, are thus rejected under the same rationale.

14.	Claims 2, 3, 10, 11, 18, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patney et al., US 2017/0263046 A1, and in view of Ranjan et al., US 9292753 B2.and further in view of Thorn, US 2014/0308988 A1.

15. 	As per claim 2, Patney in view of Ranjan discloses: The at least one non-transitory computer readable storage medium of claim 1 (See rejection of claim1 above.) 

16.	Thorn discloses:  before adjustment, the focus area is a first shape, and after adjustment, the focus area is a second shape, and wherein the first shape is one of a circular shape or an elliptical shape.  (Thorn, [0101], “It should be added that the shape of the focusing grid 700 in FIG. 7a-7c can be changed by means of commands from the user 50, e.g. by means of commands from the buttons or similar on the keypad 12 of the cell phone 10. For example, the number of focusing areas may be changed; the shape of the focusing areas may be changed.”, and [0095],  ”For example, the focusing areas in the grid may alternatively have the shape of a rectangle or some other polygonal shape, or a circle or an oval or a polygonal shape with rounded or slanted corners etc.”)

17.	Thorn is analogous art with respect to Patney in view of Ranjan because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of installing the processes of before adjustment, the focus area is a first shape, and after adjustment, the focus area is a second shape, and wherein the first shape is one of a circular shape or an elliptical shape as taught by Thorn into the teaching of Patney.  The suggestion for doing so would increase the resolution.  Therefore, it would have been obvious to combine Thorn with Patney in view of Ranjan. 	

18.	As per claim 3, Patney in view of Ranjan, and in view of Thorn discloses: The at least one non-transitory computer readable storage medium of claim 2, wherein the second shape is an elliptical shape. (Thorn, [0097], “As an alternative to the focusing areas in the focus grid 700 the cell phone 10 may operate by means of a movable focusing area in the form of a movable focusing frame 400 as indicated in FIG. 8a-8b. It is then preferred that the movable frame 400 is visible so that the user 50 can see the object on which the image will be focused. This provides a user with an improved control over the focusing process. The focusing frame 400 may have the shape of a square or a rectangle or some other polygonal shape. However, other shapes are clearly conceivable, e.g. a circle or an oval or a polygonal shape with rounded or slanted corners.”, and [0102],” Likewise, the shape of the movable focusing frame 400 in FIG. 8a-8b can be changed by means of commands from the User 50, e.g. by means of commands from the buttons or similar on the keypad 12 of the cell phone 10. This makes it possible to focus on a small object by using a small frame and to focus on a large object or several small objects by using a larger frame. In short, it enables an adjustment of the size of the focusing frame to fit the object or objects to be focused. In short, it enables an adjustment of the form and size of the focusing frame 400 so as to fit the object or objects to be focused.”)

19.	Claims 10, 11, 18, 19, and 26 which are similar in scope respectively to claims 2, and 3, are thus rejected under the same rationale.

Response to Arguments


20.	Applicant’s arguments with respect to claims 1-6,9-14, 17-22, and 25-29 filed 08/03/2022 have been considered but are moot. 

21.	Applicant argues that the cited prior art does not teach: “an adjustment to a size of the focus area, wherein the size of the focus area is to be adjusted based on at least one of a workload amount for the graphics apparatus or scene content.”0

22. 	Examiner replies that: The reference Ranjan in claim 1 discloses: “each of the plurality of data processors being configured to perform at least one of a face detection workload or face tracking workload on the image information based at least in part on a plurality of face size scales. In this portion of Rajan the different face size scales  correspond to  different workload amount.


Conclusion


23. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619